Response to Amendment
	This communication is in response to the amendment filed on 12/9/2022.  Claims 1-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-15, 18-19, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (U.S. Pub. No. 2016/0119168) in view of Ahmed (U.S. Pub. No. 2016/0164616).
Regarding Claim 1, Roy teaches a method of transmitting data, through physical touching, from an object to a smart device comprising a gyroscope sensor (paragraphs [0043]-[0045]), the method comprising: Configuring the object with a transducer that is capable of producing vibrations (paragraph [0045]); and Configuring the transducer to transmit data through the vibrations (paragraph [0045]), Whereby, when the smart device is physically touching the object, the gyroscope sensor detects the vibrations and the transmitted data (paragraph [0044]).  
Roy does not teach that the transducer is a piezoelectric transducer.  However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).
Regarding Claim 2, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy further teaches wherein the smart device is selected from the group consisting of a smart phone, a tablet, a mobile phone, a personal digital assistant and a mobile computing device (paragraphs [0046]-[0047]).  
Regarding Claim 3, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy further teaches wherein the smart device is configured to receive and translate the data to information usable by the smart device (paragraph [0044]).  
Regarding Claim 6, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy further teaches wherein the data is transmitted by using more than one frequency (paragraphs [0070]-[0071]).  
Regarding Claim 8, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy does not teach wherein the transducer is selected from the group consisting of a piezoelectric element and a piezoelectric disc. However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, which would include a piezoelectric element, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).
Regarding Claim 9, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy further teaches the data is transmitted by outputting at least one frequency and the data is converted into a stream of symbols (paragraphs [0043]-[0045] and [0094]-[0099]).  
Regarding Claim 10, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 9.  Roy further teaches wherein the stream of symbols are modulated using at least one approach selected from the group consisting of amplitude-shift keying, phase-shift keying, differential phase-shift keying, frequency-shift keying, quadrature-amplitude modulation and on-off keying (paragraph [0083]).  
Regarding Claim 11, Roy teaches a method of receiving data from an object that produces vibrations, comprising: Selecting a smart device comprising a gyroscope to receive data that is in the form of vibrations; and Touching the smart device to the object configured with a transducer that is configured to produce vibrations and to transmit data through the vibrations, whereby the data can be transmitted from the object to the smart device (paragraphs [0043]-[0045]).  
Roy does not teach that the transducer is a piezoelectric transducer.  However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).
Regarding Claim 12, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 11.  Roy further teaches also comprising configuring the smart device to translate the data (paragraphs [0043]-[0045]).  
Regarding Claim 13, Roy teaches a system for transmitting data through physical touching, comprising: An object; A transducer that is associated with the object and capable of producing structured vibrations for transmission of data; and A smart device equipped with a gyroscope configured to receive the data from the transducer when the smart device touches the object (paragraphs [0043]-[0045]).  
Roy does not teach that the transducer is a piezoelectric transducer.  However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).
Regarding Claim 14, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy further teaches wherein the smart device is selected from the group consisting of a smart phone, a tablet, a mobile phone, a personal digital assistant, and a mobile computing device (paragraphs [0046]-[0047]).  
Regarding Claim 15, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy further teaches wherein the smart device is configured to translate the data (paragraphs [0043]-[0045]).  
Regarding Claim 18, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy further teaches wherein the data is transmitted by using more than one frequency (paragraphs [0070]-[0071]).  
Regarding Claim 19, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy further teaches wherein the smart device also comprises a driver that is configured to sample the gyroscope, and whereby the smart device is configured to pick-up the vibrations and demodulate them into binary data (paragraph [0044]).  
Regarding Claim 22, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy does not teach wherein the transducer is selected from the group consisting of a piezoelectric element and a piezoelectric disc.   However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, which would include a piezoelectric element, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).
Regarding Claim 23, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy further teaches wherein the data is transmitted by outputting at least one frequency and the data is converted into a stream of symbols (paragraphs [0043]-[0045] and [0094]-[0099]).  
Regarding Claim 24, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 23.  Roy further teaches wherein the stream of symbols is modulated using at least one approach selected from the group consisting of amplitude-shift keying, phase-shift keying, differential phase-shift keying, frequency-shift keying, quadrature-amplitude modulation, and on-off keying (paragraph [0083]).  
Regarding Claim 25, Roy teaches a secure payment method (paragraph [0051]) comprising touching a smart device comprising a gyroscope, which smart device is configured to receive and translate data, to an object having a transducer, which transducer is capable of producing vibrations that transmit data, Whereby the touching of the smart device to the object enables the data from the object to be transmitted securely to the gyroscope (paragraphs [0043]-[0045]).  
Roy does not teach that the transducer is a piezoelectric transducer.  However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).
Regarding Claim 26, Roy teaches a method of transmitting data, through acoustic coupling, from an object to a smart device comprising a gyroscope sensor, the method comprising: 294817-4513-7641, v. 6279430.240_ANP Configuring the object with a transducer that is capable of producing vibrations; and Configuring the transducer to transmit data through the vibrations, Whereby, when the smart device is acoustically coupled to the object, the gyroscope sensor detects the vibrations and the smart device converts the vibrations and data to information usable by the smart device (paragraphs [0043]-[0045]).
Roy does not teach that the transducer is a piezoelectric transducer.  However, Ahmed teaches transmission of information bearing signals in the mode of mechanical vibrations by piezoelectric transducers in paragraph [0002].  It would have been obvious to one skilled in the art at the time of the invention to use a piezoelectric transducer, as taught in Ahmed, to produce the vibrations that are taught in Roy, because the prior art includes use of piezoelectric transducers to create such vibrations (see Ahmed, paragraph [0002]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ahmed and Liu (U.S. Pub. No. 2017/0039731).
Regarding Claim 4, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy further teaches wherein the smart device comprises inertial sensors, including the gyroscope (paragraphs [0063]-[0064]).  Roy does not specifically disclose that the smart device also comprises an inertial measurement unit, which contains the gyroscope sensor.  However, Liu teaches in paragraph [0047] IMU sensors that include a gyroscope.  It would have been obvious to one skilled in the art at the time of the invention to include the IMU of Liu is the system of Roy because such sensors are available on almost every mobile smart device.
Regarding Claim 16, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy further teaches wherein the smart device comprises inertial sensors, including the gyroscope (paragraphs [0063]-[0064]).  Roy does not specifically disclose that the smart device also comprises an inertial measurement unit, which contains the gyroscope sensor.  However, Liu teaches in paragraph [0047] IMU sensors that include a gyroscope.  It would have been obvious to one skilled in the art at the time of the invention to include the IMU of Liu is the system of Roy because such sensors are available on almost every mobile smart device.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ahmed and Cirit (U.S. Pub. No. 2018/0198535).
Regarding Claim 5, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy does not specifically teach wherein the vibrations are ultrasonic vibrations.  However, Cirit teaches in paragraph [0046] use of a gyroscope to receive ultrasonic signals.  It would have been obvious to one skilled in the art at the time of the invention to use ultrasonic signals as taught in Cirit in the system of Roy, because the ultrasonic signals can be received by the gyroscope such as is taught in Roy (see Cirit, paragraph [0046]).
Regarding Claim 17, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy does not specifically teach wherein the vibrations are ultrasonic vibrations.  However, Cirit teaches in paragraph [0046] use of a gyroscope to receive ultrasonic signals.  It would have been obvious to one skilled in the art at the time of the invention to use ultrasonic signals as taught in Cirit in the system of Roy, because the ultrasonic signals can be received by the gyroscope such as is taught in Roy (see Cirit, paragraph [0046]).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ahmed and Potasek (U.S. Pub. No. 2013/0328140).
Regarding Claim 7, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 1.  Roy does not specifically teach wherein the gyroscope sensor is of a vibrating-comb design.  However, Potasek teaches in paragraph [0028] a vibratory comb design for a gyroscope.  It would have been obvious to one skilled in the art at the time of the invention to use a vibratory comb design, as taught in Potasek, for the gyroscope that is taught in Roy, in order to prevent and dampen unwanted resonance (see Potasek, paragraph [0025]).
Regarding Claim 21, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy does not specifically teach wherein the gyroscope sensor is of a vibrating-comb design.  However, Potasek teaches in paragraph [0028] a vibratory comb design for a gyroscope.  It would have been obvious to one skilled in the art at the time of the invention to use a vibratory comb design, as taught in Potasek, for the gyroscope that is taught in Roy, in order to prevent and dampen unwanted resonance (see Potasek, paragraph [0025]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roy in view of Ahmed and Uiriamu (JP-H05248874-A).
Regarding Claim 20, Roy in view of Ahmed teaches everything that is claimed above with respect to Claim 13.  Roy does not specifically teach wherein only one axis of the gyroscope is utilized.  However, Uiriamu teaches that single axis detection can be used in a gyroscope on page 6.  It would have been obvious to one skilled in the art at the time of the invention to use single axis detection, as taught in Uiriamu, in conjunction with the gyroscope of Roy, because “the result is that an extremely sensitive and accurate gyroscope can be created” (see Uiriamu, page 6).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
	Van Ostrand (U.S. Pub. No. 2021/0240293) teaches use of piezoelectric transducers to create vibrations in paragraph [0101].
	Deng (U.S. Pub. No. 2018/0055007) teaches a piezoelectric transducer that vibrates according to received driving signals in order to transit data in paragraph [0034].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that, according to the original language of dependent Claims 8 and 22, a piezoelectric transducer as taught in paragraph [0002] of Ahmed and a linear resonance actuator as taught in paragraphs [0057]-[0058] of Roy can be used interchangeably in Applicant’s invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863